EXHIBIT 10.60
AMENDMENT NO. 2 TO THE
APPLIED MATERIALS, INC.
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
     APPLIED MATERIALS, INC., having adopted the Applied Materials, Inc. 2005
Executive Deferred Compensation Plan (the “Plan”) effective as of January 1,
2005, having amended and restated the Plan effective as of July 11, 2007, and
having amended the restated Plan on one subsequent occasion, hereby again amends
the restated Plan, as follows:
     1. Section 2.1.5 is amended in its entirety to read as follows:
     “2.1.5 Performance-Based Compensation. Notwithstanding the foregoing
provisions of this Section 2.1, if the Committee (in its discretion) determines
that the Eligible Bonus portion(s) (if any) of an Eligible Employee’s
Compensation qualifies as bonus compensation that is based on services performed
over a period of at least twelve (12) months, as determined under Internal
Revenue Service Notice 2005-1, Q/A-22, or (effective as of January 1, 2009)
“performance-based compensation,” as determined under section 409A of the Code
and Treasury regulation section 1.409A-1(e) (“Performance-Based Compensation”),
then the Eligible Employee’s Compensation Deferral election with respect to such
Bonus(es), if any, may be made at such time as is permitted by the Committee,
but not later than the date that is six (6) months before the end of the
performance/service period. In order for such Employee to be eligible to make a
Compensation Deferral election with respect to any Performance-Based
Compensation in accordance with the deadline established in this Section 2.1.5,
however, he or she must have performed services continuously from the later of
the beginning of the performance period for such Compensation or the date on
which the performance criteria for such Compensation was established through the
date on which such election is made; provided, however, that no such election
may be made after such Compensation has become readily ascertainable.”
     2. Section 2.18 is amended by adding the following sentence at the end
thereof:

“Any Compensation Deferral election made in accordance with this Section 2.1
will become irrevocable effective as of the deadline specified by the Committee,
except as otherwise specified in the Plan.”
     3. Effective as of December 9, 2007, Section 7.2 is amended in its entirety
to read as follows:

 



--------------------------------------------------------------------------------



 



     “7.2 Committee Membership. The Plan will be administered on behalf of the
Company by a Committee consisting of employees of the Company who hold the
following titles or positions (“Specified Positions”): (a) Vice President,
Global Rewards (the “VP, Global Rewards”); (b) Corporate Controller;
(c) Corporate Treasurer; (d) Managing Director, Treasury; and (e) Director,
Global Benefits. However, if any member of the Committee who holds a Specified
Position (the “Prior Position”) is promoted such that he or she holds a higher
title or position within his or her same department or unit (the “Successor
Position”), the Successor Position will replace the Prior Position as a
Specified Position under the Plan, except as otherwise may be determined by the
VP, Global Rewards. The VP, Global Rewards also may appoint to Committee
membership one additional employee of the Company. Any appointed member of the
Committee may be removed by the VP, Global Rewards at any time. Notwithstanding
the foregoing, no member of the Committee may be an individual who reports
directly to the Chief Executive Officer of the Company.”
     4. A new Section 5.14 is added immediately after Section 5.13 to read as
follows:
     “5.14 Designated Payment Date. Notwithstanding any contrary Plan provision,
any payment that is scheduled to be made to a Participant under the Plan on a
Payment Date or anniversary thereof (the “Designated Payment Date”) shall be
made no later than (a) the end of the Participant’s taxable year that includes
the Designated Payment Date, or (b) if later, the fifteenth (15th) day of the
third calendar month immediately following the Designated Payment Date. In no
event, however, shall the Participant be permitted, directly or indirectly, to
designate the taxable year of such payment.”
     5. Except as otherwise specified above, this Amendment No. 2 to the
restated Plan will be effective as of January 1, 2005.
     IN WITNESS WHEREOF, Applied Materials, Inc., by its duly authorized
officer, has executed this Amendment No. 2 to the restated Plan on the date
specified below.

              APPLIED MATERIALS, INC.
    By    /s/ Ron Miller      Title: Corporate Vice President, Global Rewards  
          Date: December 19, 2008    

2